ITEMID: 001-78726
LANGUAGEISOCODE: ENG
RESPONDENT: LTU
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: SCIUKINA v. LITHUANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Ms Irina Ščiukina, is a Lithuanian national who was born in 1958 and lives in Klaipėda. She was represented before the Court by Mr L. Zubanovas, a lawyer practising in Klaipėda. The Lithuanian Government (“the Government”) were represented by their Agent, Ms E. Baltutytė.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 19 April 1999 the applicant’s dog, a pit-bull terrier, attacked an 11 year old child, severely biting and injuring him. The prosecution instituted criminal proceedings under Article 115 of the Criminal Code (causing medium bodily harm by negligence), which were subsequently discontinued, as no evidence of a crime was disclosed.
Nevertheless, in its decision of 15 July 1999, the police found the applicant guilty of an administrative offence. The decision stated that the applicant’s dog had bitten the child, and thus the applicant was liable under Article 110 § 2 of the Code of Administrative Offences (a breach of the pet-keeping rules, causing an injury). She was fined LTL 300 (about EUR 90). The applicant did not dispute that decision, and paid the fine.
On 15 November 2000 the prosecution re-opened the criminal proceedings against the applicant.
On 22 November 2000 a fresh medical expert examination confirmed the seriousness of the injuries caused to the boy, finding that he would need plastic surgery.
On 14 December 2000 the applicant was charged with causing medium bodily harm by negligence (Article 115 of the Criminal Code) and remanded on bail, with a written obligation not to leave her place of residence. The applicant did not appeal against this restriction.
On 19 March 2001 the Klaipėda City District Court acquitted the applicant. It was established that the applicant was not guilty of a criminal offence but rather of an administrative violation for which she had already been punished.
On 29 May 2001 the Klaipėda Regional Court reversed this judgment, finding the applicant guilty. The appellate court noted the gravity of the injuries sustained by the boy (bite wounds on his nose, forehead, cheeks, arm and leg). The court also found that the applicant’s behaviour had been negligent, in that she had walked her dog without a muzzle, although the animal was of a dangerous breed. In view of these factors, the court concluded that the applicant’s acts must attract criminal rather than administrative responsibility. The applicant was sentenced to nine months’ imprisonment, but the sentence was rescinded by virtue of an amnesty act. The applicant lodged a cassation appeal.
On 13 November 2001 the Supreme Court upheld the applicant’s conviction. It established that the applicant had been criminally liable for having caused medium bodily harm by negligence.
The Supreme Court noted that in cases where the same acts attracted both criminal and administrative liability, the nature of the offence was a criterion determining which procedure ought to be applied. In particular, if the nature of the act made it punishable under the criminal law, the person should be held liable under criminal law. If the nature of the offence was not such as to attract criminal liability, a person would be held liable under the administrative law. The Supreme Court went on to say:
“It was established that the applicant had caused medium bodily harm by negligence, therefore, she has been rightly convicted under Article 115 of the Criminal Code.
The fact that [the applicant] has been punished for the same acts by way of an administrative procedure is not a valid ground to discontinue the criminal proceedings, since such a ground is not foreseen by the Code of Criminal Procedure. However, a person cannot be punished twice for the same offence, because it is contrary to Article 31 § 5 of the Constitution and Article 3 § 4 of the Code of Criminal Procedure. Since [the applicant] has been reasonably convicted under Article 115 of the Criminal Code, the issue of the lawfulness of the administrative decision to fine [the applicant] can be reconsidered in accordance with the [Code of Administrative Offences].”
Article 31 of the Constitution of the Republic of Lithuania states as follows:
“...Punishment may be imposed or applied on the grounds established by law. No one may be punished for the same criminal offence twice. ...”
Article 3 of the Criminal Code (as then in force) stipulated:
“A person shall be held liable only when the act committed is forbidden by a criminal statute which came into force before the commission of the offence ...
No one shall be punished for the same criminal act twice ...”
The then Article 115 of the Criminal Code provided for criminal liability for causing serious or medium bodily harm by negligence.
Article 110 of the Code of Administrative Offences (as then in force) provided:
“Any person who breaches pet-keeping rules - approved by the Municipal Council - shall be punished by a warning or fine of up to 100 litai. The same act, committed repeatedly or when causing damage to the health or property of others - shall be punished by a fine between 100 to 3,000 litai.”
The then Article 291 of the Code of Administrative Offences provided for a right of appeal against a decision to impose an administrative penalty.
The then Article 301 of that Code stipulated:

“Where a decision finding a person liable for an administrative offence has been quashed, the [fine] paid shall be reimbursed ... and other restrictions relating to the [administrative penalty] shall be repealed.”
